Citation Nr: 1009839	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-28 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain (low 
back disability), to include as secondary to the service-
connected residuals of bilateral ankle sprains.

2.  Entitlement to service connection for defective hearing 
(hearing loss disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1980 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for a low back disability and an application to reopen the 
previously denied service connection claim for a hearing loss 
disability.  

This case was previously before the Board on two occasions.  
The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Central Office hearing in March 2008, 
and the hearing transcript has been associated with the 
claims file.  In April 2008, the Board determined that new 
and material evidence had been received sufficient to reopen 
the previously denied service connection claim for a hearing 
loss disability, and remanded the reopened claim and the 
service connection claim for a low back disability for 
further development.  In March 2009, the case was again 
remanded for further development.  As the remand directives 
have been complied with, the case is ready for appellate 
disposition.

In addition to hearing loss, it appears that the Veteran and 
her representative contend that she is entitled to service 
connection for tinnitus.  See, e.g., January 2009 letter from 
Veteran; January 2010 Post-Remand Brief.  However, it does 
not appear that a formal claim for service connection for 
such condition is of record.  That notwithstanding, the 
Veteran testified at her personal hearing in March 2008 that 
she had ringing in her ears since service.  As this testimony 
may be considered an informal claim of service connection for 
tinnitus, the matter is referred to the RO for appropriate 
action.  This issue is not currently before the Board.

In a November 2009 letter, the Veteran asserted that her 
service-connected migraines have increased in severity and 
that she is unemployable, at least in part as a result of 
this and other service-connected disabilities.  The issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
also REFERRED to the RO for appropriate action.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The weight of the evidence of record establishes that the 
Veteran's current low back disability, including arthritis, 
is not related to any in-service injury, was not manifested 
to a compensable degree within one year of separation from 
service; and, continuity of symptomatology since service is 
not shown.  

2.  The weight of the evidence establishes that the Veteran's 
current low back disability was not proximately caused or 
aggravated by her service-connected bilateral ankle 
disabilities or any other injury or disease during service.

3.  The Veteran's current hearing loss disability was not 
first shown during service or to a compensable degree within 
the first post service year, and the weight of the evidence 
shows that the Veteran's currently hearing loss is not the 
result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty military service, it may not be presumed to 
have been incurred in or aggravated by such service, and it 
was not proximately caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  A hearing loss disability was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110¸ 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a May 2004 letter, 
prior to the initial unfavorable rating decision, of the 
evidence and information necessary to substantiate a service 
connection claim, as well as the responsibilities of the 
Veteran and VA in obtaining such evidence.  She was again 
notified of such information, specifically with respect to her 
low back disability, in a September 2004 letter.  In August 
2006, the Veteran was further notified of the requirements to 
establish service connection on a secondary basis, i.e., that 
her current condition was proximately caused or aggravated by 
a service-connected disability.  This letter also described 
the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  These two letters were sent after the 
initial unfavorable rating decision and, therefore, were not 
timely.  See Pelegrini, 18 Vet. App. at 119-20.  However, as 
the Veteran's claims were subsequently readjudicated, 
including in an April 2007 supplemental statement of the case, 
such timing defect has been cured.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA treatment records have 
been obtained and considered.  The Veteran has not identified, 
and the record does not otherwise indicate, any outstanding 
medical records that are necessary to decide her claims.  
Although the Veteran indicated that she received emergency 
treatment for back pain after twisting her ankle in 1992, and 
such records are not in the claims file, she indicated in a 
January 2009 fax that such records were no longer available 
because they were destroyed after seven years.

Additionally, the Veteran was provided with a VA examination 
pertaining to her low back in October 2006, as well as VA 
examinations pertaining to her claimed low back and hearing 
disabilities in September 2008 and July 2009.  The September 
2008 VA examinations were provided pursuant to a prior Board 
remand.  However, in March 2009, the Board found that such 
examinations were inadequate with respect to the etiology of 
the Veteran's claimed disabilities, and the case was again 
remanded, resulting in the July 2009 VA examination reports.  
Neither the Veteran nor her representative have argued that 
the most recent VA examinations are inadequate.  

The July 2009 examinations reports are in compliance with the 
most recent Board remand.  Specifically, with respect to the 
low back disability, the July 2009 VA examiner noted that the 
Veteran's service treatment records reflect multiple visits 
for low back pain and rendered opinions, supported by 
rationale, as to whether the Veteran's current low back 
disability is related to such in-service complaints or is 
secondary to her other service-connected disabilities.  While 
the examiner did not specifically state whether there was 
aggravation by a service-connected disability, per se, she 
reasoned that the Veteran's lumbar diagnostic findings are 
mild and are age and body habitus appropriate, which in 
essence answers the questions of aggravation in the negative, 
with consideration of the natural progression of the 
disability as the etiology, rather than aggravation.  With 
respect to the hearing loss disability, the July 2009 VA 
examiner rendered an opinion, supported by rationale based on 
medical literature, as to whether the Veteran's current 
hearing loss disability is related to her in-service noise 
exposure even though no hearing loss was shown during service.  
As such, the medical evidence of record, to include the most 
recent VA examinations, is adequate to adjudicate the 
Veteran's service connection claims.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran is not prejudiced by the 
Board proceeding to a decision on the merits of her claims at 
this time.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and organic 
diseases of the nervous system (such as sensorineural hearing 
loss), will be presumed to have been incurred in or aggravated 
by service if they manifest to a degree of 10 percent within 
one year after separation from service, even if there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Low Back Disability

The Veteran contends that her present low back disability is 
related to her service-connected ankle disabilities, in that 
her ankle disabilities cause her to fall, which in turn 
causes back pain.  She states that she has had continuous 
back pain since a 1992 fall for which she received emergency 
treatment, and she has twisted her ankles several more times 
since then, which sometimes results in back spasms.  See, 
e.g., October 2006 VA examination report; March 2008 Board 
hearing transcript, January 2009 letter.  At the September 
2008 VA examination, the Veteran reported that her lumbar 
back pain began during service in 1981 as a result of 
constantly lifting heavy items and that such symptoms have 
worsened and become chronic.

In addition to the above laws and regulations pertaining to 
service connection, service connection may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, such condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  In order to 
establish service connection on a secondary basis, the 
evidence must show: (1) that a current disability exists, and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Compensation for secondary service 
connection based on aggravation of a nonservice-connected 
condition is warranted for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995) (en banc).  

The Veteran's service treatment records reflect multiple 
complaints of low back pain.  She complained of low back pain 
in June and July 1981.  In March 1982, she complained of back 
pain around the waistline area for two months with no history 
of trauma, and there was mild tenderness in the lumbar area 
upon objective evaluation.  A November 1983 record notes 
previous lumbar muscular-type back pain not related to 
abdominal pain, which was described as mechanical and 
occurring with or without activity.  A February 1984 record 
reflects complaints of back pain on the right side, and an X-
ray was normal.

The Veteran was also treated by the VA for back pain several 
times after service.  A February 1989 emergency room record 
notes that the Veteran had complaints of back pain status 
post motor vehicle accident, but the spine was nontender to 
percussion upon objective evaluation.  A separate February 
1989 record shows a diagnosis of questionable thoracic outlet 
syndrome.  A September 1991 gynecological treatment record 
shows complaints of backaches.  A February 1995 record shows 
complaints of back pain.  VA treatment records from October 
2002 forward show several instances of falling due to ankle 
pain and weakness.  The Veteran complained of low back pain 
in December 2003.  An X-ray at that time showed an 
"essentially normal" lumbosacral spine.  In June 2005, an 
X-ray showed mild degenerative changes in the lumbar spine.  
The October 2006 VA examiner diagnosed the Veteran with 
chronic strain with minimal degenerative arthritis in the 
lumbosacral spine based on X-rays conducted that month.  The 
September 2008 VA examiner diagnosed the Veteran with mild 
lumbar stenosis based on X-rays conducted that month as well 
as a September 2007 MRI of the lumbar spine.

Based on the foregoing evidence, the Veteran has a current 
low back disability, including minimal degenerative arthritis 
and mild lumbar stenosis.  The evidence further reflects some 
instances of low back pain during service and at several 
points after service, sometimes contemporaneously with a fall 
from twisting her ankle.  However, the evidence fails to 
establish that the Veteran's current low back disability, 
including arthritis, manifested to a degree of 10 percent 
within one year following her discharge from service in 
January 1986.  In particular, X-rays during service and in 
December 2003 showed a normal lumbar spine.  Further, despite 
the Veteran's multiple complaints, the records do not show a 
diagnosis of a chronic back disability during service, at the 
time of discharge, or within a year after discharge from 
service.  As such, service connection is not warranted for a 
low back disability on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, the evidence is not sufficient to establish 
service connection based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  In this regard, although the 
Veteran was treated for low back pain during service, there 
is no indication that this constituted a "chronic" 
condition.  The Veteran was treated for multiple injuries and 
events, with different symptomatology related to the back.  
There was no indication of a continued chronic diagnosed 
disability at that time.  Moreover, while the Veteran is 
competent to testify to a lack of observable symptoms such as 
low back pain prior to service and continuing symptoms after 
an in-service injury, the nature of her current low back 
condition is such that she is not competent to testify to the 
cause of such symptoms because such determination requires 
specialized knowledge, training, or experience.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Jones v. West, 12 Vet. App. 
460, 465 (1999); Barr, 21 Vet. App. at 308.  In other words, 
the Veteran is certainly competent to report that she had 
back pain in service, and has had back pain ever since 
service; however, she is not competent to offer an opinion on 
whether her current back disability resulted from any in-
service injury, or that it stems from the symptoms suffered 
during service.  This type of nexus opinion requires 
specialized medical training or experience.  

With respect to the etiology of the Veteran's current low 
back disability, the October 2006 VA examiner stated that, 
although she reported falling on her back in 1998 and 2003 as 
a result of twisting her ankle, he could not give a 
definitive opinion as to whether the Veteran's low back pain 
is secondary to her left ankle sprain without resorting to 
speculation.  

In contrast, the September 2008 VA examiner opined that the 
Veteran's current mild lumbar spondylosis is a primary 
arthritic process given her risk factors of obesity and 
severe trunk weakness.  The examiner reasoned, in part, that 
low back pain was not substantiated by the Veteran's service 
records, which is inaccurate, as indicated above.  However, 
the examiner further reasoned that the low energy mechanism 
of an injury as described by the Veteran during service would 
less likely as not provide a sufficient traumatic injury to 
the lumbar spine to initiate a post-traumatic process.  As 
such, it appears that the examiner considered the Veteran's 
reported symptoms in rendering her opinion.  The examiner 
further opined that the Veteran's bilateral ankle condition 
would less likely as not initiate or aggravate a degenerative 
process.  She reasoned that any alteration in force 
distribution in the lower spine created by the Veteran's 
bilateral ankle condition would be insufficient to 
dramatically alter the kinematics of the lumbar spine.  

The July 2009 VA examiner noted that the Veteran's service 
treatment records reflect multiple visits for low back pain.  
However, the examiner opined that the Veteran's current low 
back disability is not caused by or a result of her back 
condition in service and is not caused by or a result of her 
service-connected knee and ankle conditions.  The examiner 
reasoned that the Veteran's knee and ankle range of motion, 
strength, and stability is too functional to cause and 
sustain a lumbar degenerative process.  She further reasoned 
that the Veteran's lumbar diagnostic findings are mild and 
are age and body habitus appropriate.  Such reasoning appears 
to encompass the concept of aggravation, as the examiner 
considered the natural progression of the Veteran's low back 
disability.  The examiner concluded that the Veteran's lumbar 
condition is most likely a primary process secondary to aging 
and less likely to service.  

As noted above, the Veteran is not competent to render an 
opinion as to the etiology of her current low back disability 
due to the nature of her condition.  Further, to the extent 
that the Veteran's statements to this effect are competent, 
the Board finds that such evidence is outweighed by the 
opinions of the September 2008 and July 2009 VA examiners.  
In particular, the opinions rendered by both examiners 
reflect that the Veteran's current low back disability was 
not proximately caused or aggravated by her bilateral ankle 
disabilities or by any other injury or disease during 
service.  Such opinions are based on specialized medical 
knowledge, training, and experience, and they account for the 
Veteran's history of back pain, the objective evidence 
including X-rays and MRIs, and the Veteran's other risk 
factors.  

Accordingly, the evidence as a whole fails to indicate that 
the Veteran's current low back disability was proximately 
caused or aggravated by her service-connected ankle 
disabilities or by any other injury or disease during 
service.  The Veteran's statements regarding chronicity are 
heavily outweighed by the objective findings and 
corroborative medical opinion of record, which is based on 
sound medical principles.  As such, service connection for 
such condition is not warranted on a direct or secondary 
basis.  See 38 C.F.R. §§ 3.303(d), 3.304, 3.310.  

The Veteran's sincere belief that her current back pain is 
related to service (or to a service-connected disability) is 
duly noted; however, a medical examiner with access to the 
Veteran's medical records opined that the Veteran's lumbar 
spine condition were more likely than not age and body 
habitus appropriate.  Thus, the preponderance of the evidence 
is against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable and her claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For VA purposes, impaired hearing is a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  It is not necessary for a hearing loss 
disability under this regulation to be demonstrated during 
service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran asserts that she is entitled to service 
connection for her current hearing loss disability because 
such condition is the result of acoustic trauma in service 
due to noise exposure from grenades, ammunition, tanks, and 
missiles through her work in the motor pool and airfield.  
She states that she wore ear protection during such exposure, 
but they did not fit properly and sometimes fell out of her 
ears.  The Veteran has also reported post-service noise 
exposure, in that she worked as a shooting range instructor 
and used power tools recreationally.  However, she states 
that she used ear protection for these post-service 
activities.  See, e.g., October 2003 audiological consult, 
July 2009 VA examination report.

The Veteran's DD Form 214 indicates that her military 
occupational specialties included equipment records and parts 
specialist and fabric repair specialist.  An undated in-
service audiogram further indicates that she was assigned to 
the motor pool and was exposed to noise.  As such, the 
evidence of record confirms that the Veteran was exposed to 
hazardous noise during service.  

The Veteran states that she has had hearing problems since 
service, including ringing in the ears, difficulty hearing, 
and ear aches.  She further states she was tested during 
service, and there was a "problem," but it was not severe 
so she was not given a "device" but was given eardrops for 
pain.  The Veteran states that she received no treatment 
after service because she was with her husband, who is also 
in the military, and the military providers would not treat 
her because she had not established service connection for 
her disabilities.  See, e.g., October 2003 audiological 
consult; March 2008 hearing transcript; January 2009 letter.

The Veteran's service treatment records reflect complaints of 
a right earache and ringing in the right ear in May 1980, at 
which point the Veteran was diagnosed with serous otitis 
media and treated with oral antibiotics.  As noted above, a 
claim of service connection for tinnitus is not before the 
Board at this time.  In September 1985, the Veteran 
complained of hitting her head, and it was noted that both 
ears were grossly normal upon examination, with white patches 
along the inferior border of the tympanic membrane, right ear 
within normal limits, no ecchymosis behind the ear, and no 
ear drainage.  

However, there are no documented complaints or treatment for 
hearing loss during service, and several audiological 
examinations reflect normal hearing for VA purposes.  
Specifically, the Veteran's January 1980 entrance 
examination, as well as examinations conducted in October 
1980 and while she was stationed in Europe, or some time 
between December 1981 and January 1984, reflect puretone 
thresholds ranging from 0 to 25 decibels at 500 to 4000 Hertz 
in both ears.  

After service, no medical evidence of record shows a hearing 
loss disability until the March 2009 VA examination, as 
summarized below.  Specifically, audiograms dated in April 
1986 and April 1987 both appear to show hearing in both ears 
at a level of 15 to 25 decibels at 500 to 4000 Hertz.  In 
October 2003, the Veteran was evaluated by a VA provider for 
complaints of gradual hearing loss since service.  
Audiological testing revealed puretone thresholds ranging 
from 15 to 20 decibels in the right ear and from 15 to 25 
decibels in the left ear at 500 to 4000 Hertz.  Word 
recognition scores were "excellent," with discrimination of 
100 percent in each ear.  

At the September 2008 VA examination, the Veteran was 
diagnosed with hearing within normal limits, bilaterally, 
with a mild hearing loss at 3000 Hertz in the right ear and a 
mild loss at 4000 Hertz in the left ear.  Puretone thresholds 
at those levels were 35 decibels and 30 decibels, 
respectively, and puretone thresholds at all other levels 
ranged from 15 to 25 decibels.  Speech recognition scores 
were 76 percent in the right ear and 78 percent in the left 
ear, which the Board notes would indicate a hearing loss 
disability for VA purposes.  However, the examiner stated 
that such results should not used to evaluate the Veteran's 
hearing because they seem poorer than would be expected and 
the Veteran's word recognition was 100 percent with similar 
puretone threshold results in 2003.  The examiner opined that 
no hearing loss was present and, therefore, there was no 
hearing loss related to service.

At the March 2009 VA examination, puretone thresholds in the 
right ear were 25 decibels at all levels except for the 3000 
Hertz level, where the puretone threshold was 35 decibels.  
In the left ear, puretone thresholds were 25 decibels at 500 
and 1000 Hertz and 35 decibels at 2000, 3000, and 4000 Hertz.  
Speech recognition scores were 88 percent in the right ear 
and 92 percent in the left ear.  The examiner did not 
indicate that such results should not be used for any reason.  
Otoscopy revealed clear canals and intact eardrums, 
bilaterally, and tympanograms were normal for both ears.  The 
examiner opined that the Veteran's current hearing loss 
disability was not caused by or a result of military noise 
exposure.  She reasoned that the Veteran's hearing was normal 
in both ears at the time of separation as well as when she 
was tested in 2003, 17 years after separation.  She further 
reasoned that there was no evidence in the literature to 
support late onset noise-induced hearing loss.  The Veteran's 
representative argued in the most recent post-remand brief 
that this VA examiner opined in a "standard opinion" that 
the Veteran's current hearing loss disability is due to 
service.  However, the examination report specifically states 
that such statement is a restatement of the requested medical 
opinion and "is not the medical opinion itself."  The 
examiner's opinion is set forth in the "nonstandard" 
opinion section, as summarized above.

As speech recognition scores were less than 94 percent in 
each ear at the March 2009 VA examination, the Veteran has a 
current bilateral hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  

With respect to the etiology of such disability, the Veteran 
is competent to describe the nature and extent of her hearing 
difficulties during and after service.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08.  However, in 
this regard, her statements to that effect are not credible 
because they are inconsistent with the other evidence of 
record.  In particular, the medical evidence of record, 
including audiograms dated within the first several years 
after service, reflects only mild, if any, hearing 
difficulties until March 2009, when the evidence first 
establishes a hearing loss disability for VA purposes.  

Accordingly, as the evidence of record fails to establish 
that the Veteran's hearing loss disability manifested to a 
degree of 10 percent within one year following her discharge 
from service in January 1986, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Additionally, the Veteran is not entitled to service 
connection on the basis of continuity of symptomatology.  In 
this regard, no hearing symptoms were noted during service, 
and the medical evidence of record reflects normal hearing 
until March 2009.  As noted above, this objective medical 
evidence outweighs the Veteran's subjective complaints of 
continuous symptoms of hearing loss since service.  See 
38 C.F.R. § 3.303(b).  

Additionally, there is no medical evidence of record that the 
Veteran's current hearing loss disability was caused or 
aggravated during service.  Rather, both the September 2008 
and July 2009 VA examiners opined such condition is not 
related to service.  The July 2009 examiner specifically 
reasoned that the Veteran had normal hearing during 
audiological examinations in service and many years 
afterwards, and that there was no literature to support late 
onset noise-induced hearing loss.  Accordingly, the Veteran 
is not entitled to service connection for her current hearing 
loss disability on a direct basis.  See 38 C.F.R. §§ 
3.303(d), 3.304.

As the preponderance of the evidence is against the Veteran's 
service connection claim for a hearing loss disability, the 
benefit of the doubt doctrine is inapplicable and her claim 
must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for a hearing loss disability is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


